Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract has is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
(a) Par [0080] recites “the rotating shaft 110” however the rotation shaft should have reference numeral (132); reference numeral (110) is for an impeller. 
(b) Pars [0105-0106] recite “the first bearing module 135a and the second bearing module 135b” however the first and second bearing modules should have reference numerals (151/152, respectively); reference numerals (135a/b) are for first and second surfaces of blade (135).   
(c) Par [0140] recites “magnetic core rings 142 and 142b” which should be “magnetic core rings 142a and 142b”. 
(d) Par [0143] recites “rotating shaft 135” however the rotating shaft should have reference numeral (132); reference numeral (135) is for the blade. 
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  the claim recites “a longitudinal direction” however no other claims further limit “a longitudinal direction” but instead limit “an axial direction”, wherein the longitudinal and axial direction are the same.  Appropriate correction is required.
Similarly, claim 1 objected to because of the following informalities: the claim recites “one side of the rotating shaft” and “the other side of the rotating shaft”, which the Examiner notes would likely be indefinite as the “shaft” has many more sides than two; however, this appears to be typographical errors which should recite “one side of the blade” and “the other side of blade”. The Examiner notes the claim defines “one side of the rotating shaft” and “one side of the blade” as well as “other side of the rotating shaft” and “other side of the blade” which it is suggested to only claim the one side, and other side, of the blade to avoid issues of indefiniteness, improve clarity, and broaden the scope of the claimed invention.  
Claim 7 objected to because of the following informalities: “wherein blade” should be “where the blade”. Appropriate correction is required. 
Claim 8 objected to because of the following informalities:  the claim recites “the hollow plates” which should be “the plurality of hollow plates”.  Appropriate correction is required.
Claims 11, 12, and 14 objected to because of the following informalities:  the claims recite “the gap sensors” which should be “the plurality of gap sensors” or possibly also “each of the first and second pluralities of gap sensors”; see rejection of claims 11 and 12 below under 35 USC 112(b).  Appropriate correction is required.
Claim 15 objected to because of the following informalities: “outercircumferential” should be “outer circumferential”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other side of the blade".  There is insufficient antecedent basis for this limitation in the claim which is indefinite because there may be any number of “other side” of the blade and it is unclear whether “the other side of the blade” is the same as “the other side of the rotating shaft”.
Claim 2 recites the limitation "angles formed between each of the first inclined surface and the second inclined surface and an axial direction of the rotating shaft” which is indefinite because it is unclear whether the “angles” are defined between the first and second inclined surface or respectively each of the first and second inclined surfaces and an axial direction of the rotating shaft. For the purpose of clarity, it is suggested the claim be amended to define “respective first and second angles are formed between a respective one of the first and second inclined surfaces and an axial direction” which is the interpretation which will be used for the purpose of examination based upon context from Applicant’s disclosure.
Claim 2 further recites “an axial direction of the rotating shaft” which is unclear because parent claim 1 has already defined “a longitudinal direction of the shaft” which, for a rotating shaft, would be the same axis and direction as “an axial direction of the rotating shaft”. For the purpose of examination, based upon context from Applicant’s disclosure, the axial direction of the rotating shaft will be interpreted as being the same as the longitudinal direction of the rotating shaft.  
Claims 3-6, 8, and 13 recite the limitation "the axial direction".  There is insufficient antecedent basis for this limitation in the claim as none of these claims depend from claim 2, the only claim defining “an axial direction”, and it is unclear whether “the axial direction” of these claims is meant to be the same direction as the longitudinal direction of parent claim 1. For the purpose of examination, based upon context from Applicant’s disclosure, the axial direction of the rotating shaft will be interpreted as being the same as the longitudinal direction of the rotating shaft.
Claim 8 recites “a direction, in which the hollow plates are stacked, is perpendicular to the axial direction” which is indefinite because the hollow plates as described by Applicant’s disclosure and shown in Figs 6-7 are stacked in the axial direction (D2), for which each hollow plate seems to extend in “a direction … perpendicular to the axial direction. For the purpose of examination, based upon context from Applicant’s disclosure and as shown in the figures of the present application, the hollow plates will be interpreted as being stacked in the axial direction. 
Claims 11 & 12 are indefinite because claim 11 requires “the first bearing module and the second bearing module comprise a plurality of gap sensors disposed therein”, i.e. which may be interpreted as the first and second bearing modules each having only one gap sensor thereby defining a plurality of gap sensors, however dependent claim 12 requires “the gap sensors are equally spaced apart from each other in the first bearing module and the second bearing module” which may not be possible in an embodiment where each of the first and second bearing modules each comprise only one gap sensor to for the plurality of gap sensors. For the purpose of examination, based upon context from Applicant’s disclosure, claim 11 will be interpreted as requiring the first and second bearing modules each comprise a respective one of first and second pluralities of gap sensors.  
Claim 14 recites the limitation "the controller".  There is insufficient antecedent basis for this limitation in the claim which is indefinite because it is unclear whether “the controller” of the claim is the same as “a controller” of claim 13, from which claim 14 does not depend. 
Claim 14 further recites the limitation "the plurality of magnetic core rings".  There is insufficient antecedent basis for this limitation in the claim which is indefinite because it is unclear whether “the plurality of magnetic core rings” are the same as “a plurality of magnetic core rings” as defined in claim 10, from which claim 14 does not depend. 
Claims 2-14 depend from at least one of the above aforementioned claims and inherit all deficiencies of the parent claim(s).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9-10, 13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5124605 to Bitterly. 
	(a) Regarding claim 1: 
(i) Bitterly discloses a rotor (see abstract) comprising: 
a rotating shaft (sleeve 52, Fig 4) extending in a longitudinal direction of the shaft (axis of rotation, Fig 4); 
a blade (core material 54, first ring 56, second ring 58) disposed on an outer circumferential surface of the rotating shaft (Figs 2/4) and having a first inclined surface and a second inclined surface (inclined surface of respective one and other of first ring 56 and second ring 58); 
a first bearing module (respective one of: shaft bearings 32 and radial portion 30a, or housing bearing 22 and one of end bells 14; Fig 2) and disposed on one side of the rotating shaft (Fig 2), having a third inclined surface (inclined surface of one of shaft bearings 32 and housing bearing 22; Fig 2) spaced apart in parallel from one side of the blade (Fig 2), and disposed to surround the outer circumferential surface of the rotating shaft (Fig 2); and 
a second bearing module (respective other one of: shaft bearings 32 and radial portion 30a, or housing bearing 22 and one of end bells 14; Fig 2) disposed on the other side of the rotating shaft (Fig 2), having a fourth inclined surface (inclined surface of respective other one of shaft bearings 32 and housing bearing 22; Fig 2) spaced apart in parallel from the other side of the blade (Fig 2), and disposed to surround the outer circumferential surface of the rotating shaft (Fig 2), 
wherein the third inclined surface is disposed opposite the first inclined surface (Fig 2), and 
the fourth inclined surface is disposed opposite the second inclined surface (Fig 2).
(ii) The Examiner notes that the claims define no structural limitations to limit the claimed invention to “a compressor” and therefore “a compressor” merely represents the intended use of, and does not further limit, the claimed invention. See MPEP 2111.02[II].  
	(b) Regarding claim 2: 
(i) Bitterly further discloses wherein angles formed between each of the first inclined surface and the second inclined surface and an axial direction of the rotating shaft (axis of rotation, Fig 4) are in a range of 20 to 60 degrees (reasonably disclosed in Fig 2).
	
(c) Regarding claim 3: 
(i) Bitterly further discloses wherein angles formed between each of the first inclined surface and the second inclined surface and the axial direction of the rotating shaft are acute angles and are equal to each other (reasonably disclosed in Figs 2 & 4).
	(d) Regarding claim 5: 
(i) Bitterly further discloses wherein the blade has a trapezoidal cross- section in the axial direction (reasonably disclosed in Figs 2 & 4).
	(e) Regarding claim 9: 
(i) Bitterly further discloses wherein the blade is formed of a ferromagnetic material (first ring 56 and second ring 58 both comprise “a magnetizable material and a permanent magnet”; Col 7 Lns 33-49).
	(f) Regarding claim 10: 
(i) Bitterly further discloses wherein the first bearing module and the second bearing module comprise a plurality of magnetic core rings disposed therein and spaced apart from each other (bearings 32 and 22, Fig 2).
(g) Regarding claim 13: 
(i) Bitterly further discloses a controller (“electronically controlled”, Col 7 Lns 4-5) configured to control the first bearing module and the second bearing module to limit vibration of the rotating shaft (Col 7 Lns 4-7) in the axial direction or in a direction perpendicular to the axial direction (necessary to limit vibration in both the axial direction and a direction perpendicular to the axial direction in order to “maintain dynamic stability”, Col 7 Ln 4-7). 


	(h) Regarding claim 15: 
(i) Bitterly discloses a rotor (see abstract) comprising: 
a rotating shaft (flywheel 40) extending in an axial direction (axis of rotation, Fig 4); 
a blade (core material 54, first ring 56, second ring 58) protruding in a radial direction from an outer circumferential surface of the rotating shaft (Figs 2 & 4), and 
having a first inclined surface and a second inclined surface (inclined surface of respective one and other of first ring 56 and second ring 58); 
a first bearing module (respective one of: shaft bearings 32 and radial portion 30a, or housing bearing 22 and one of end bells 14; Fig 2) spaced apart from the blade in the axial direction (Fig 2), having a third inclined surface (inclined surface of one of shaft bearings 32 and housing bearing 22; Fig 2), and disposed to surround the outer circumferential surface of the rotating shaft (Fig 2); and 
a second bearing module (respective other one of: shaft bearings 32 and radial portion 30a, or housing bearing 22 and one of end bells 14; Fig 2) spaced apart from the blade in a direction opposite the first bearing module (Fig 2), having a fourth inclined surface (inclined surface of respective other one of shaft bearings 32 and housing bearing 22; Fig 2), and disposed to surround the outer circumferential surface of the rotating shaft (Fig 2), 
wherein the third inclined surface is disposed opposite the first inclined surface (Fig 2), and 
the fourth inclined surface is disposed opposite the second inclined surface (Fig 2).
(ii) The Examiner notes that the claims define no structural limitations to limit the claimed invention to “a compressor” and therefore “a compressor” merely represents the intended use of, and does not further limit, the claimed invention. See MPEP 2111.02[II].  
	(i) Regarding claim 16: 
(i) Bitterly further discloses wherein the third inclined surface is parallel to the first inclined surface (Fig 2), and the fourth inclined surface is parallel to the second inclined surface (Fig 2).
	(j) Regarding claim 17: 
(i) Bitterly further discloses wherein the first inclined surface and the second inclined surface form an acute angle with the axial direction of the rotating shaft (reasonably disclosed in Figs 2 & 4).
	(k) Regarding claim 19: 
(i) Bitterly further discloses wherein the blade has a trapezoidal cross- section in the axial direction (reasonably disclosed in Figs 2 & 4).
	(l) Regarding claim 20: 
(i) Bitterly further discloses wherein the blade is formed of a ferromagnetic material (first ring 56 and second ring 58 both comprise “a magnetizable material and a permanent magnet”; Col 7 Lns 33-49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6-8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5124605 to Bitterly in view of US 11226002 to Pantke (henceforth referred to Pantke ‘002).
	(a) Regarding claims 4 & 18: 
(i) Bitterly further discloses wherein angles formed between each of the first inclined surface and the second inclined surface and the axial direction of the rotating shaft are acute angles (reasonably disclosed in Figs 2 & 4) 
(ii) Bitterly does not explicitly disclose wherein the angles are different from each other.
(iii) Pantke  ‘002 is also in the field of bearings (see title) and teaches a magnetic bearing comprising: 
a blade having first and second inclined surfaces (working surfaces 25/26, respectively) aligned with electromagnets of first and second rows (11/12, respectively) of first and second electromagnets (13/14, respectively), 
the first electromagnets angled relative to a plane (R) perpendicular to an axis of rotation (D, Fig 3) at a first acute angle (V1, Fig 4), 
the second electromagnets angled relative to the plane at a second acute angle (V2, Fig 4), 
wherein the first and second acute angles are different from each other (Col 4 Lns 26-56). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angles as disclosed by Bitterly to be different as taught by Pantke ‘002 for the purpose of adapting to an asymmetrical load situation (Col 4 Lns 39-42). 
	(b) Regarding claim 6: 
(i) Bitterly does not explicitly disclose wherein the blade has a triangular cross-section in the axial direction.
(ii) Pantke ‘002 further teaches wherein the blade has a triangular cross-section in the axial direction (Col 3 Ln 65 – Col 4 Ln 2). 
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade as disclosed by Bitterly to have a triangular cross section as taught by Pantke ‘002 for the purpose of achieving a compact configuration of the blade (Col 3 Ln 65 – Col 4 Ln 1). 
	(c) Regarding claims 7 & 8: 
(i) Bitterly further discloses wherein the blade is disposed on the outer circumferential surface of the rotating shaft (Fig 4). 
(ii) Bitterly does not explicitly disclose: 
wherein the blade is formed by stacking a plurality of hollow plates; nor 
a direction, in which the hollow plates are stacked, is perpendicular to the axial direction.
(iii) Pantke ‘002 further teaches: 
wherein the blade is formed by stacking a plurality of hollow plates (Col 6 Lns 32-47); and 
wherein the blade is disposed on the outer circumferential surface of a rotating shaft (Fig 4) so that a direction, in which the hollow plates are stacked, is perpendicular to the axial direction (Col 6 Lns 42-47).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade as disclosed by Bitterly to be formed by stacked hollow plates as taught by Pantke ‘002 for the purpose of attenuating the generation of eddy currents (Col 6 Lns 46-47). 

Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5124605 to Bitterly in view of US 8801361 to Hawkins.
(a) Regarding claim 11: 
(i) Bitterly suggests (elements electronically controlled to provide vibrational, shock, or environmental corrections to maintain dynamic stability, which would require some form of feedback; Col 7 Lns 5-7) but does not explicitly disclose: 
wherein the first bearing module and the second bearing module comprise a plurality of gap sensors disposed therein, nor
wherein the gap sensors measure a distance between the first inclined surface and the third inclined surface of the first bearing module and a distance between the second inclined surface and the fourth inclined surface of the second bearing module.  
(ii) Hawkins is also in the field of rotors (see abstract) and teaches: 
a bearing module (bearing 136, Fig 1) comprising a plurality of gap sensors (sensors 150/152/154) disposed therein (Fig 1), 
wherein the gap sensors measure a distance (Col 3 Ln 66 – Col 4 Ln 16) between a surface of a rotor (130) and another surface of the bearing module (locations of sensors 150/152/154, Fig 1). 
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second bearing modules with the above aforementioned plurality of gap sensors as taught by Hawkins for the purpose of sending control signal to a controller to control the position of the rotating shaft and the blade (Col 4 Lns 17-21, 36-39, and 55-60).  
	(b) Regarding claim 14: 
(i) The proposed combination further teaches wherein the controller calculates a position of the rotating shaft by receiving distance information from the gap sensors disposed in the first bearing module and the second bearing module (Hawkins: Col 4 Lns 55-56), and controls a current of at least one or more of the plurality of magnetic core rings disposed in the first bearing module and the second bearing module (Hawkins: Col 4 Lns 60-65).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5124605 to Bitterly in view of US 8801361 to Hawkins as evidenced by US 10578157 to Pantke (henceforth referred to as Pantke ‘157).
(a) Regarding claim 12: 
(i) The proposed combination suggests (Hawkins: “arrayed around the rotor 130”, Col 4 Lns 14-15) but does not explicitly teach wherein the gap sensors are equally spaced apart from each other in the first bearing module and the second bearing module.
(ii) Spacing of gap sensors equally apart from each other in a bearing module is well known in the art as evidenced by Pantke ‘157 (“magnetic sensors 21 are arranged at regular intervals around the magnetic bearing 10”, Col 8 Lns 17-19).
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of gap sensors in the first bearing module and the second bearing module as taught by the proposed combination to be equally spaced apart from each other as an obvious matter of design choice arriving at a configuration well known in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7902706 to Thibodeau teaches a blade (14) having inclined surfaces (21/31) aligned with respective bearing housings (48/58). US 3787100 to Habermann teaches a rotating shaft (rotating member 1) comprising a bearing (magnetic bearing P1 and P2, Fig 1) having a plurality of equally spaced sensors (X1,X’1, Y1, Y’1; X2, X’2, Y2, Y’2; Fig 1). US 7982350 to Burch teaches a rotating shaft (222) comprising a blade (conical magnets 220a/b, Fig 2B) having inclined surfaces (Fig 2B) and which may be formed of hollow plates stacked along an axial direction (Fig 1); and further that the angle of the inclined surfaces are result effective variables (Col 42, Lns 43-47). US 4500142 to Brunet teaches a blade (43/53) having a trapezoidal shape (Fig 4) and circumferential surrounded by first and second bearing modules (4/5, Fig 4).  US 20060238053 to Kascak teaches a rotating shaft onto which is affixed a blade of triangular cross section (e.g. 154, Fig 11), the blade having inclined surfaces aligned with inclined surfaces of first and second bearing modules (e.g. 152, Fig 11), each bearing module comprising a plurality of equally spaced gap sensors (e.g. 40, Fig 30). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745